  Case 15-11229         Doc 53     Filed 03/07/19 Entered 03/07/19 14:27:28              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-11229
         ARIE MILLER
         ROSE PEARL MILLER
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/28/2015.

         2) The plan was confirmed on 10/08/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was converted on 02/21/2019.

         6) Number of months from filing to last payment: 46.

         7) Number of months case was pending: 47.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $122,235.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-11229       Doc 53      Filed 03/07/19 Entered 03/07/19 14:27:28                     Desc Main
                                    Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor             $15,507.69
       Less amount refunded to debtor                          $345.51

NET RECEIPTS:                                                                                 $15,162.18


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,890.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $657.31
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,547.31

Attorney fees paid and disclosed by debtor:                $110.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ASPEN NATIONAL COLLECTIONS     Unsecured      1,110.00            NA              NA            0.00       0.00
ASPEN NATIONAL COLLECTIONS     Secured        1,110.00            NA              NA            0.00       0.00
BANK OF AMERICA                Secured      123,333.00    143,722.84       143,722.84           0.00       0.00
BANK OF AMERICA                Unsecured     19,922.00            NA              NA            0.00       0.00
CAPITAL ONE NA                 Unsecured      3,046.98       2,997.85        2,997.85        516.73        0.00
CAVALRY SPV I                  Unsecured      9,529.00       9,529.52        9,529.52      1,642.61        0.00
CHASE CARD MEMBER SERVICE      Unsecured     28,878.00            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured      8,593.00            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured      7,718.00            NA              NA            0.00       0.00
CHASE CARD MEMBER SERVICE      Unsecured      7,188.00            NA              NA            0.00       0.00
CITIBANK NA                    Unsecured      2,047.00       2,068.45        2,068.45        356.54        0.00
DISCOVER BANK                  Unsecured      1,955.00       2,005.42        2,005.42        345.68        0.00
Franciscan Alliance Inc        Unsecured      2,298.00            NA              NA            0.00       0.00
Franciscan Alliance Inc        Unsecured      1,489.00            NA              NA            0.00       0.00
Franciscan Alliance Inc        Unsecured         303.00           NA              NA            0.00       0.00
Franciscan Alliance Inc        Unsecured      2,142.79            NA              NA            0.00       0.00
Franciscan Alliance Inc        Unsecured      2,219.00            NA              NA            0.00       0.00
Franciscan Alliance Inc        Unsecured      1,162.42            NA              NA            0.00       0.00
KOHLS                          Unsecured      2,997.00            NA              NA            0.00       0.00
LANDO RESORTS CORP/MTG DEPT    Unsecured     18,513.04            NA              NA            0.00       0.00
LANDO RESORTS CORP/MTG DEPT    Secured       18,513.04            NA              NA            0.00       0.00
PRA RECEIVABLES MGMT           Unsecured      3,862.00       3,862.31        3,862.31        665.75        0.00
REAL TIME RESOLUTIONS          Secured       40,718.00     40,931.58        40,931.58           0.00       0.00
REAL TIME RESOLUTIONS          Unsecured     40,718.00           0.00       40,931.58      7,055.41        0.00
Sears/Cbna                     Unsecured      9,819.00            NA              NA            0.00       0.00
VILLAS AT CHRISTMAS MOUNTAIN   Unsecured      2,795.54            NA              NA            0.00       0.00
WELLS FARGO                    Secured              NA         255.56          255.56           0.00       0.00
WELLS FARGO                    Unsecured      4,486.00            NA           255.56          32.15       0.00
WELLS FARGO                    Secured       68,766.00     43,349.82        73,605.38           0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-11229         Doc 53      Filed 03/07/19 Entered 03/07/19 14:27:28                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $258,259.80                $0.00            $0.00
       Mortgage Arrearage                                     $0.00                $0.00            $0.00
       Debt Secured by Vehicle                                $0.00                $0.00            $0.00
       All Other Secured                                    $255.56                $0.00            $0.00
 TOTAL SECURED:                                         $258,515.36                $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $61,650.69         $10,614.87              $0.00


Disbursements:

         Expenses of Administration                             $4,547.31
         Disbursements to Creditors                            $10,614.87

TOTAL DISBURSEMENTS :                                                                      $15,162.18


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
